      IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
               DISTRICT OF GEORGIA ATLANTA DIVISION


Joyce Marie Griggs                    USDC Case Case No.: 1 :20-cv-3272
John Doe 1-10
Plaintiffs                                                    FILED IN CLERK’S OFFICE
                                                                  U.S.0.0.-Atlanta
vs.
                                                                  0CT092020             *•)
Brad Raffensperger
                                                             JAMES N. HATTEN, Clerk
in his individual and official capacity as                 By:    ~3b~’    Deputy Clerk
Secretary of State for the State of Georgia
and as Chair of the State Election Board of Georgia;
Chatham County Georgia Board of elections;
individually and in their official capacities:
Russell Bridges-Supervisor
Thomas Mahoney III (Chairman)
Albert Scott-Chairman Chatham County
 Board of Commission
 and John Doe 1-10


             PLAINTIFF’S NOTICE OF DISMISSAL OF COMPLAINT

    Comes now Plaintiff and pursuant to Rule 41 (a)(1) of the Federal Rules
of Civil Procedure, hereby dismisses all causes of action in the complaint
against defendants without prejudice.

This 5th day of October, 2020.



        M.Griggs
   Baysprings Ct
 Savannah, GA 31405
 (912)316-6009
                                                                   FILED IN CLER~cs OFFfCE
                                                                        .S.D.C

      IN THE UNITED STATES DISTRICT COURT FOR THE NOR1O(EF~ 2020
               DISTRICT OF GEORGIA ATLANTA DIVISION JAMES N. HA
                                                               •                 EN, Clerk
                                                                                  Deputy Clerk
Joyce Marie Griggs                          USDC Case Case No.: 1 :20-cv-3272
John Doe 1-10
Plaintiffs
vs.

Brad Raffensperger
in his individual and official capacity as
Secretary of State for the State of Georgia
and as Chair of the State Election Board of Georgia;
Chatham County Georgia Board of elections;
individually and in their official capacities:
Russell Bridges-Supervisor
Thomas Mahoney Ill (Chairman)
Albert Scott-Chairman Chatham County
Board of Commission
and John Doe 1-10


           PLAINTIFF’S NOTICE OF DISMISSAL OF COMPLAINT

    Comes now Plaintiff and pursuant to Rule 41 (a)(1) of the Federal Rules
of Civil Procedure, hereby dismisses all causes of action in the complaint
against defendants without prejudice.

This 5th day of October, 2020.



      ;e M. Griggs
  Baysprings Ct
Savannah, GA 31 405
(912)316-6009
      IN THE UNITED STATES DISTRICT COURT FOR THE
               DISTRICT OF GEORGIA ATLANTA DIVISION                 • rt~1~.~rrL..




Joyce Marie Griggs                        USDC Case Case No.: 1 :20-cv-3272
John Doe 1-10
Plaintiffs
vs.                                                            1*~
Brad Raffensperger                                                        OCTog2g2g         1
in his individual and official capacity as                       JAMEs ~
Secretary of State for the State of Georgia
and as Chair of the State Election Board of Georgia;                        K”J      U~ttyc~k

Chatham County Georgia Board of elections;
individually and in their official capacities:
Russell Bridges-Supervisor
Thomas Mahoney Ill (Chairman)
Albert Scott-Chairman Chatham County
Board of Commission
and John Doe 1-10
                          CERTIFICATE OF SERVICE

I certify that I have this day mailed a copy of the dismissal to:

Chatham County Attorney
Jennifer Davenport
124 Bull St
Savannah, GA 31401
Attorney Beth Young
40 Capitol Square SW
Atlanta,GA 30334

This 5th day of October, 2020


1 ~aysprings Ct
Savannah, GA 31405
      IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
               DISTRICT OF GEORGIA ATLANTA DIVISION


Joyce Marie Griggs                        USDC Case Case No.:1 :20-cv-3272
John Doe 1-10
Plaintiffs
                                                                     • FILED IN CLERK’S OFFICE
                                                                     •     U.s.D.c -Atlanta
vs.

Brad Raffensperger                                               H        0CT092028
in his individual and official capacity as                       By:
                                                                    JAMES ~ HATrstq, Clerk
                                                                         Ky’      Deputy Clerk
Secretary of State for the State of Georgia
and as Chair of the State Election Board of Georgia;
Chatham County Georgia Board of elections;
individually and in their official capacities:
 Russell Bridges-Supervisor
Thomas Mahoney Ill (Chairman)
 Albert Scott-Chairman Chatham County
 Board of Commission
 and John Doe 1-10
                          CERTIFICATE OF SERVICE

 I certify that I have this day mailed a copy of the dismissal to:

 Chatham County Attorney
 Jennifer Davenport
 124 Bull St
 Savannah, GA 31401
 Attorney Beth Young
 40 Capitol Square SW
 Atlanta,GA 30334

 This 5th day of October, 2020

 1  ayspringsCt
 Savannah, GA 31405
               JACKSONVILLE FL 320
                                                                p

                60Cr 2020     PM3L




               SI



                              ~& 303o3 —3                              3~,j
30303—32BiSS             iIIIilIIiIliii~iiifljiijItIItiIiiiIi1i)iiIl
